Citation Nr: 0122489	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  96-47 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim to reconsider the character of the veteran's 
discharge for compensation or pension benefit purposes.

Basic eligibility for Department of Veterans Affairs loan 
guaranty benefits.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The appellant served in the U. S. Marine Corps Reserve 
(USMCR) from July 1971 to September 1976.  He served an 
initial period of active duty for training from August 1971 
to February 1972, with additional periods of active duty for 
training of approximately two weeks in 1972 and 1973.  He 
also had numerous periods of inactive duty for training from 
early 1972 until mid-1974.  He was ordered to active duty in 
November 1974, but did not report.  

This appeal stems from a July 1996 denial, based upon the 
character of his discharge, of a Certificate of Loan Guaranty 
Eligibility by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The August 
1996 statement of the case also considered the intertwined 
question of whether or not the appellant had submitted new 
and material evidence to reopen a previously denied claim for 
compensation or pension benefits which had also been denied 
because of the nature of his discharge.

The appeal was remanded by the Board in January 1999.  The 
purpose of the remand was to afford the appellant an 
opportunity to designate a representative and to testify at a 
Travel Board hearing before a Member of the Board.  The 
appellant executed a Power of Attorney in favor of the Navy 
Mutual Aid Association (NMAA) in April 1999.

The appellant was scheduled for a Travel Board hearing at the 
Louisville, Kentucky, RO in October 1999.  The appellant was 
notified of the hearing by letter in August 1999.  He was 
sent a reminder letter in early October 1999.  However, the 
appellant failed to report for his scheduled hearing.  He has 
not requested that his hearing be rescheduled and has not 
offered good cause for his failure to report.  Accordingly, 
the appellant's request for a hearing has been withdrawn and 
the Board will adjudicate his appeal based on the evidence of 
record.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The appellant enlisted in the USMCR in July 1971 and 
served a six month period of active duty for training from 
August 1971 to February 1972 with additional two week periods 
in 1972 and 1973.

2.  In 1974 the appellant failed to satisfactorily attend 
scheduled periods of inactive duty for training (drills) and 
failed to report for scheduled active duty for training.

3.  The appellant was ordered to involuntary active duty in 
November 1974, but failed to report as ordered and was placed 
in an unauthorized absence status.

4.  He remained in an unauthorized absence status from 
November 29, 1974, until August 5, 1976, when he voluntarily 
surrendered to the Federal Bureau of Investigation (FBI).

5.  After being informed of the consequences, the appellant 
requested, and was granted, a discharge for the good of the 
service in lieu of trial by Special Court-Martial.  He 
received a discharge Under Conditions Other than Honorable 
(OTH) in September 1976.

6.  The appellant submitted a claim for compensation or 
pension benefits to the VA in January 1978.

7.  An Administrative Decision, dated in February 1978, 
determined that the appellant's discharge was a bar to VA 
compensation or pension benefits.  Notice of this action was 
sent to the appellant in March 1978 and he did not initiate 
an appeal.

8.  The appellant submitted an application for a Loan 
Guaranty Certificate of Eligibility in June 1996.

9.  His application was denied in because of his character of 
service.

10.  Evidence received since the February 1978 Administrative 
Decision is not so significant that it must be considered to 
decide fairly the merits of the claim for compensation or 
pension benefits which was denied because of the character of 
the appellant's service. 


CONCLUSIONS OF LAW

1.  The appellant did not file a timely notice of 
disagreement with the February 1978 Administrative Decision 
which found his service to be under other than honorable 
conditions; therefore that decision is final.  38 U.S.C.A. §§ 
7104, 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2000).

2.  Evidence received since the February 1978 final 
Administrative Decision is not new and material; the 
veteran's claim for compensation or pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The appellant does not meet the basic criteria for a VA 
Loan Guaranty Certificate of Eligibility because he does not 
have the requisite qualifying military service.  38 U.S.C.A. 
§§ 101, 3702, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.2, 3.6, 3.315 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant enlisted in the USMCR in July 1971.  He 
reported for a period of initial active duty for training 
(IADT) in August 1971.  He was then released from that period 
of IADT in February 1972.  He then assumed the status of a 
drilling Reservist.  

Initially, the appellant performed his drills satisfactorily 
and served additional periods of active duty for training 
(ADT) from July 8 to July 23, 1972 and from September 20 to 
October 6, 1973.  However, he failed to attend his scheduled 
drill periods in June 1974 and then failed to report as 
ordered for his scheduled active duty for training in July 
1974.  As a result of the appellant's failure to report for 
his drills and training duty, he was ordered to report for 
involuntary active duty in November 1974.

The military records associated with the claims folder show 
that the appellant failed to report for his involuntary 
active duty as ordered on November 29, 1974.  Because he 
failed to report, he was placed in unauthorized absence (UA) 
status at that time.  He remained in that status until he 
voluntarily surrendered to the Federal Bureau of 
Investigation (FBI) in August 1976.  

The appellant was returned to military control and referred 
for trial by Special Court-Martial (SpCM).  The appellant 
requested a discharge for the good of the service in lieu of 
a trial by court-martial.  The written request submitted by 
the appellant clearly stated that he would accept an 
Undesirable Discharge, a discharge under other than honorable 
conditions and stated that he was aware that it could serve 
as a bar to future veteran's benefits.  The letter also noted 
that he had been advised that he could seek review of his 
discharge from either the Navy Discharge Review Board or the 
Board for Correction of Naval Records.  The appellant was 
discharged Under Conditions Other than Honorable (OTH) in 
September 1976.

The appellant submitted a claim for VA disability 
compensation or pension benefits (VA Form 21-526) in January 
1978.  In response, the RO notified him that his discharge 
from service might constitute a bar to benefits and that a 
review of the discharge would be made.  He was advised that 
he could submit evidence on his behalf.  The appellant 
submitted no further evidence.

In an Administrative Decision dated in February 1978, the RO 
determined that the appellant's discharge was under 
dishonorable conditions and he was therefore barred from 
consideration for the VA compensation or pension benefits he 
had claimed.  The appellant was notified of this action in 
March 1978.  He was advised of his appellate rights at that 
time.  The appellant did not submit anything further to the 
VA until his application for a Loan Guaranty Certificate of 
Eligibility in 1996.

II.  Analysis

A.  New and Material Evidence

Applicable laws and regulations provide that VA benefits 
(with rare exceptions not in issue here) are not available to 
an individual unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2), 
(18) (West 1991); 38 C.F.R. § 3.12(a) (2000); see Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  Generally, benefits are 
not payable by reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  38 C.F.R. § 3.12(c)(6).  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
A discharge or release because of willful and persistent 
misconduct is also considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  38 
C.F.R. § 3.12(d)(4).  An exception is provided under that 
regulation if the discharge was because of a minor offense 
and service was otherwise honest, faithful and meritorious.  
A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 1991); 38 C.F.R. § 3.12(b).

The Administrative Decision of February 1978 finding the 
appellant's character of service a bar to VA compensation or 
pension benefits became final when it was not appealed within 
a year.  38 U.S.C.A. § 7105.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); see also D'Amico v. West, 209 F.3d 1322, 1327 (Fed. 
Cir. 2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

The RO reviewed the circumstances of the appellant's 
discharge in 1978 and determined that there were no 
compelling circumstances to warrant his period of 
unauthorized absence.  The administrative determination was 
that the appellant's discharge was issued as a result of 
willful and persistent misconduct.

In this case the only new evidence presented since the 
original decision in 1978 is a copy of the appellant's DD 214 
which documents his separation from active service following 
completion of his initial period of active duty for training.  
This is not material evidence, as it does not serve to change 
the status of the appellant's discharge from service.  The DD 
214 merely records the time served on active duty for 
training during the initial training period and the 
appellant's release from active duty to continue to serve the 
remaining years of obligated Reserve service.  

The appellant was advised in June 1996 that the facts and 
circumstances surrounding his discharge were to be reviewed 
to determine if he would be eligible for a Loan Guaranty 
Certificate of Eligibility.  The appellant was notified in 
July 1996 that his discharge served as a bar to benefits, 
that this had been previously determined and conveyed to him 
and that he needed to submit new and material evidence to 
reopen the issue.  The appellant advised in March 1997 that 
he was seeking to have his discharge reviewed but has 
submitted no further evidence or information in that regard.  
Moreover, he has failed to provide any additional evidence 
that would satisfy the necessary criteria to warrant 
reopening his claim.

In summary, the fact remains that no objective evidence has 
been presented since February 1978, which would change the 
outcome of the decision made then.  Accordingly, it is the 
judgment of the Board that evidence received since the 
February 1978 Administrative Decision by the RO is not new 
and material to reopen the claim.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996).  In this regard, the above 
discussion informs the appellant of the steps he needs to 
fulfill in order to reopen his claim, and an explanation why 
his current attempt to reopen the claim must fail.  38 C.F.R. 
§ 3.400(g) (2000).

It should be noted that amendments to VA regulations were 
promulgated while the present appeal was pending include a 
revision, effective August 29, 2001, of the definition of new 
and material evidence found in 38 C.F.R. § 3.156(a); however, 
that amendment to the definition was only applicable to 
claims which were filed after that date.  66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a))  (Authority: 38 U.S.C. 501, 5103A(f), 5108).  In 
the present case, the amendment would not change the result 
in any event.

B.  Loan Guaranty Eligibility

The appellant is currently seeking a VA Loan Guaranty 
Certificate of Eligibility.  He cannot be considered for such 
a benefit unless he had the requisite qualifying military 
service as provided by the governing laws and regulations.  
The provisions of 38 U.S.C.A. § 3702 state, in pertinent 
part, that veterans are eligible for housing loan benefits 
(1) if they served on active duty at any time during World 
War II, the Korean War or the Vietnam era for a period of 90 
days or more; (2) if, after September 15, 1940, were 
discharged or released from a period of active duty for a 
service-connected disability; (3) served after July 25, 1947, 
for a period of more than 180 days and were discharged or 
released therefrom under conditions other than dishonorable; 
or, (4) served more than 180 days in active duty status and 
continued to serve on active duty without a break.  
38 U.S.C.A. § 3702(a)(2)(A)-(C) (West 1991 & Supp. 2001).  

According to 38 C.F.R. § 3.315(b), if a veteran of World War 
II, the Korean War or the Vietnam era had less than 90 days 
of service, eligibility of the serviceman for housing 
benefits under 38 U.S.C.A, Chapter 37 requires a 
determination that the serviceman was discharged or released 
because of a service-connected disability or the official 
service department records show that he had at the time of 
separation from service a service-connected disability which 
in medical judgment would have warranted a discharge for 
disability.

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  38 U.S.C.A. § 101(21) 
(West 1991); 38 C.F.R. § 3.6(b)(1) (2000).  Active duty for 
training is further defined as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c)(1) 
(2000).

In this case, the appellant enlisted in the Marine Corps 
Reserve in July 1971.  He then served an initial period of 
active duty for training from August 13, 1971, to February 
12, 1972.  This period was during the Vietnam-era and 
extended beyond 90 days.  See 38 C.F.R. § 3.2(f) (2000).  
However, the period of service was active duty for training 
as reflected by the appellant's DD 214.  As such, the Board 
finds that this period of service does not satisfy the 
criteria under 38 U.S.C.A. § 3702.  Moreover, the appellant's 
other documented "active" service consisted of additional 
active duty for training performed in July 1972, and during 
September-October 1973.  These periods also do not satisfy 
the criteria to permit issuance of a Loan Guaranty 
Certificate of Eligibility.

The appellant also fails to meet the criteria found at 
38 U.S.C.A. § 3702(a)(2)(C)(i) in that he did not serve on 
active duty, as defined above, for a period of more than 180 
days and he received a discharge under Other Than Honorable 
conditions that has been found to be under dishonorable 
conditions as per the 1978 Administrative Decision.  

The Board further finds that the appellant is not service-
connected for any disability and that no service-connected 
disability was responsible for his release from active duty 
for training in 1972 or discharge from service in 1976.  
There has been no allegation of insanity at the time he 
committed his offenses; indeed, there has been no allegation 
of any psychiatric disorder at any time.  

Finally, the Board notes that the DD 214 pertaining to the 
appellant's discharge from service in 1976 reflects that he 
had active service for three years, five months and nineteen 
days between August 13, 1971, to September 3, 1976.  However, 
this reflects the entire period of service for the appellant 
in the Marine Corps Reserves minus the "lost time" for the 
period of the appellant's unauthorized absence status of 615 
days from November 29, 1974, to August 5, 1976.  The service 
listed does not depict active duty as defined above.  
Moreover, the character of service reflected still represents 
a bar to eligibility.

As the appellant does not meet the necessary criteria to 
establish eligibility for a Loan Guaranty Certificate of 
Eligibility, his claim must be denied.

C.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The regulations 
which support the VCAA have also been published.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  While the VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, the VCAA does not apply to claims which 
have previously disallowed except where new and material 
evidence is presented or secured.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  Moreover, while the definition of new and material 
evidence found in 38 C.F.R. § 3.156(a) was changed, that 
amendment were only applicable to claims which were filed 
after that date.  66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a))  (Authority: 38 
U.S.C. 501, 5103A(f), 5108).  In the present case, the 
amendment would not change the result in any event.

In this case the appellant has been notified of the evidence 
necessary for submission of new and material evidence and the 
requirements for the Certificate of Eligibility.  He has been 
afforded the opportunity to testify at a hearing at the RO 
and before a Member of the Board.  The appellant has not 
communicated with VA since March 1997 (except to execute a 
power of attorney form in April 1999).  His representative 
believes the appellant has abandoned his claim.  They are 
uncertain of his current whereabouts and have not received 
any additional information or evidence from the appellant.  
Therefore, no further assistance could be provided to the 
appellant at this time, and the provisions of the VCAA law 
and regulations cannot affect the outcome here.

The benefit of the doubt doctrine does not apply in this case 
because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim regarding his discharge and the 
preponderance of the evidence is against his claim for a Loan 
Guaranty Certificate of Eligibility.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



ORDER

New and material evidence to reopen the claim to reconsider 
the character of an unfavorable discharge has not been 
submitted.  To this extent, the benefit sought on appeal is 
denied.

The claim for a Loan Guaranty Certificate of Eligibility is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals 



 

